UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1440


HENRY WILLIAMS, II,

                     Plaintiff - Appellant,

              v.

PITT COUNTY BOARD OF EDUCATION; PITT COUNTY SCHOOLS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. W. Earl Britt, Senior District Judge. (4:18-cv-00032-BR)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Henry Williams, II, Appellant Pro Se. Deborah R. Stagner, THARRINGTON SMITH
LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Williams, II, seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing for failure to state a claim Williams’

complaint alleging violations of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018), and the Age Discrimination

in Employment Act, 29 U.S.C.A. §§ 621-634 (West 2018).               Specifically, the court

dismissed with prejudice Williams’ discrimination claims and dismissed without

prejudice his retaliation and hostile work environment claims.            We may exercise

jurisdiction only over final orders and certain interlocutory and collateral orders. 28

U.S.C. §§ 1291, 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-47 (1949).         Because nothing in the district court’s order

foreclosed the possibility that Williams could cure the pleading deficiencies in his

complaint with respect to the hostile work environment claim, see Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015) (holding that this court lacks

jurisdiction over appeals “in cases in which the district court granted a motion to dismiss

for failure to plead sufficient facts in the complaint . . . because the plaintiff could amend

the complaint to cure the pleading deficiency”), we conclude that the court’s order is not

a final order appealable under 28 U.S.C. § 1291. Thus, we lack jurisdiction over the

appeal.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the

district court with instructions to allow Williams to amend his hostile work environment

claim. See Goode, 807 F.3d at 630. We dispense with oral argument because the facts

                                              2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                      DISMISSED AND REMANDED




                                           3